     Case 4:20-cv-01637 Document 2 Filed on 05/11/20 in TXSD Page 1 of 5
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                      UNITED STATES DISTRICT COURT                                 May 11, 2020
                       SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                           HOUSTON DIVISION

                     CIVIL ACTION NO. 4:20−cv−01637
          Wenzel v. Extroardinary Education Family Learning Center

                       ORDER FOR CONFERENCE AND
                    DISCLOSURE OF INTERESTED PARTIES

1.   Counsel and all parties appearing pro se shall appear for an initial pretrial and
     scheduling conference before

                                    JUDGE SIM LAKE
                              on August 28, 2020, at 02:00 PM
                                 United States Courthouse
                                  Courtroom 9B, 9th Floor
                                     515 Rusk Avenue
                                   Houston, Texas 77002


2.   Counsel shall file with the clerk within fifteen days from receipt of this order a
     certificate listing all persons, associations of persons, firms, partnerships,
     corporations, affiliates, parent corporations, or other entities that are financially
     interested in the outcome of this litigation. If a group can be specified by a
     general description, individual listing is not necessary. Underline the name of
     each corporation whose securities are publicly traded. If new parties are added or
     if additional persons or entities that are financially interested in the outcome of
     the litigation are identified at any time during the pendency of this litigation, then
     each counsel shall promptly file an amended certificate with the clerk.

3.   NOTICE TO REMOVING DEFENDANTS: Under 28 U.S.C. § 1332 there must
     be complete diversity between plaintiffs and defendants. Complete diversity
     requires that all persons on one side of the controversy be citizens of different
     states from all persons on the other side. Defendant, as the party asserting federal
     jurisdiction in a removed action, has the burden to demonstrate that there is
     complete diversity. The citizenship of limited liability entities is determined by
     the citizenship of their members. Harvey v. Grey Wolf Drilling Co., 542 F.3d
     1077, 1080 (5th Cir. 2008). When members of a limited liability entity are
     themselves entities or associations, citizenship must be traced through however
     many layers of members there are until arriving at the entity that is not a limited
     liability entity and identifying its citizenship status. See Mullins v. TestAmerica,
     Inc., 564 F.3d 386, 397-98 (5th Cir. 2009). If the Notice of Removal filed in this
     action does not show the citizenship of limited liability entities, defendant is
     ORDERED to file an amended notice of removal within twenty days from the
     entry of this order. The failure of a removing defendant to file a Notice of
     Removal alleging facts establishing complete diversity of citizenship in an action
     removed under 28 U.S.C. § 1332 may result in remand of this action by the court
     on its own initiative without further notice.
      Case 4:20-cv-01637 Document 2 Filed on 05/11/20 in TXSD Page 2 of 5

4.    After the parties confer as required by Fed. R. Civ. P. 26(f), counsel and all
      parties appearing pro se shall prepare and file not less than 10 days before the
      conference a joint discovery/case management plan containing the information
      required on the attached form as required by Fed. R. Civ. P. 26(f).

5.    The court will enter a Docket Control Order and may rule on any pending
      motions at the conference.

6.    Counsel and all parties appearing pro se who file or remove an action must serve
      a copy of this order with the summons and complaint or with the notice of
      removal.

7.    Attendance by an attorney who is knowledgeable about the case and who has
      authority to bind each represented party is required at the conference.

8.    Counsel and all parties appearing pro se will deliver to chambers copies of all
      instruments filed within 7 days of the conference and within 7 days of any future
      court hearing or conference. Unless this rule is complied with the court will not
      consider any instrument filed within 7 days of any court appearance.

9.    Fed. R. Civ. P. 4(m) requires defendant(s) to be served within 90 days after the
      filing of the complaint. The failure of plaintiff(s) to file proof of service within
      90 days after the filing of the complaint may result in dismissal of this action by
      the court on its own initiative without further notice.

10.   Counsel will deliver to chambers copies of all instruments filed electronically
      that exceed 15 pages and copies of all instruments filed under seal regardless of
      their length.

11.   The failure to comply with this order may result in sanctions, including dismissal
      of the action and assessment of fees and costs.

                                                                 By Order of the Court



Court Procedures: Information on the court's practices and procedures and how to
reach court personnel may be obtained at the Clerk's website at www.txs.uscourts.gov
or from the intake desk of the Clerk's office.
     Case 4:20-cv-01637 Document 2 Filed on 05/11/20 in TXSD Page 3 of 5




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

Kristina Wenzel
      Plaintiff

v.                                                     Civil Action No. 4:20−cv−01637

Extroardinary Education Family Learning Center
      Defendant

              JOINT DISCOVERY/CASE MANAGEMENT PLAN
                          UNDER RULE 26(f)
                 FEDERAL RULES OF CIVIL PROCEDURE

     Please restate the instruction before furnishing the information.

1.   State when the conference of the parties required by Rule 26(f) was held, and
     identify the counsel who represented each party.

2.   List the cases related to this one that are pending in any state or federal court
     with the case number and court.

3.   Specify the allegation of federal jurisdiction.

4.   Name the parties who disagree and the reasons.

5.   List anticipated additional parties that should be included, when they can be
     added, and by whom they are wanted.

6.   List anticipated interventions.

7.   Describe class-action issues.

8.   State whether each party represents that it has made the initial disclosures
     required by Rule 26(a). If not, describe the arrangements that have been made to
     complete the disclosures.

9.   Describe the proposed agreed discovery plan, including:

     A.    Responses to all the matters raised in Rule 26(f).

     B.    When and to whom the plaintiff anticipates it may send interrogatories.
      Case 4:20-cv-01637 Document 2 Filed on 05/11/20 in TXSD Page 4 of 5


      C.    When and to whom the defendant anticipates it may send interrogatories.

      D.    Of Whom and by when the plaintiff anticipates taking oral depositions.

      E.    Of Whom and by when the defendant anticipates taking oral depositions.

      F.    When the plaintiff (or the party with the burden of proof on an issue) will
            be able to designate experts and provide the reports required by Rule
            26(a)(2)(B), and when the opposing party will be able to designate
            responsive experts and provide their reports.

      G.    List expert depositions the plaintiff (or the party with the burden of proof
            on an issue) anticipates taking and their anticipated completion date. See
            Rule 26(a)(2)(B) (expert report).

      H.    List expert depositions the opposing party anticipates taking and their
            anticipated completion date. See Rule26(a)(2)(B) (export report).

10.   If the parties are not agreed on a part of the discovery plan, describe the separate
      view and proposals of each party.

11.   Specify the discovery beyond initial disclosures that has been undertaken to date.

12.   State the date the planned discovery can reasonably be completed.

13.   Describe the possibilities for a prompt settlement or resolution of the case that
      were discussed in your Rule 26(f) meeting.

14.   Describe what each party has done or agreed to do to bring about a prompt
      resolution.

15.   From the attorneys' discussion with the client, state the alternative dispute
      resolution techniques that are reasonably suitable.

16.   Magistrate judges may now hear jury and non-jury trials. Indicate the parties'
      joint position on a trial before a magistrate judge.

17.   State whether a jury demand has been made and if it was made on time.

18.   Specify the number of hours it will take to present the evidence in this case.

19.   List pending motions that could be ruled on at the initial pretrial and scheduling
      conference.
       Case 4:20-cv-01637 Document 2 Filed on 05/11/20 in TXSD Page 5 of 5


 20.   List other motions pending.

 21.   Indicate other matters peculiar to this case, including discovery, that deserve the
       special attention of the court at the conference.

 22.   List the names, bar numbers, addresses, and telephone numbers of all counsel.




____________________________________ ____________________________________
Counsel for Plaintiff(s)             Date




____________________________________ ____________________________________
Counsel for Defendant(s)             Date
